Exhibit 10.11

 

ASSUMPTION AGREEMENT

(CME AND PORTFOLIO)

 

(Revised 9-2-2011)

 

THIS ASSUMPTION AGREEMENT (“Agreement”) is made effective as of the 19th day of
October, 2011, by and among ADVENIR@MARGATE, LLC, a Florida limited liability
company (“Original Borrower”); BEHRINGER HARVARD MARGATE, LLC, a Delaware
limited liability company (“New Borrower”); and the FEDERAL HOME LOAN MORTGAGE
CORPORATION (“Freddie Mac”) and is acknowledged and consented to by STEPHEN L.
VECCHITTO (“Original Guarantor”) and DONALD A. SIMPSON (“New Guarantor”).

 

RECITALS

 

A.                                   Original Borrower obtained a mortgage loan
(“Loan”) from CBRE CAPITAL MARKETS, INC., a Texas corporation (“Original
Lender”), which loan is secured by certain Land and Improvements (“Property”),
located in Margate (Broward County), Florida.  The Land is more particularly
described in Exhibit A, attached to this Agreement.

 

B.                                     Original Borrower executed a promissory
note evidencing the Loan, dated April 19, 2011, in the original principal amount
of $2,995,000.00, payable to Original Lender (“Note”). Original Guarantor
guaranteed payment of certain amounts and performance of certain obligations of
Borrower under the Loan Documents by executing a Guaranty-CME dated April 19,
2011 (“Original Guaranty”) and a Guarantor’s Acknowledgment of Supplemental Lien
dated April 19, 2011 (“Guarantor’s Acknowledgement”).

 

C.                                     To secure repayment of the Loan, Original
Borrower executed and delivered to Original Lender a Multifamily Mortgage,
Assignment of Rents and Security Agreement (“Security Instrument”) of even date
with the Note, which is recorded in the Official Records Book 47857, at
Page 1636 of the Public Records of Broward County, Florida (“Land Records”). 
Any capitalized terms used in this Agreement and not defined will have the
meaning ascribed to them in the Security Instrument.

 

D.                                    The Note, Security Instrument, and any
other document executed by Original Borrower in connection with the Loan that
will be assumed by New Borrower, all as listed on Exhibit B to this Agreement,
are referred to collectively in this Agreement as the “Assumed Loan Documents.”

 

E.                                      Original Lender endorsed the Note to the
order of Freddie Mac and by instrument dated April 19, 2011 filed for record on
April 19, 2011 in Official Records Book 47857, at Page 1716 of the Land Records,
sold, assigned, and transferred all right, title, and interest of Original
Lender in and to the Security Instrument and the other Loan Documents to Freddie
Mac. Freddie Mac is now the owner and holder of the Note and the Loan is
serviced by GEMSA Loan Services, L.P. (“Servicer”).

 

--------------------------------------------------------------------------------


 

F.                                      Original Borrower has transferred or has
agreed to transfer all of its right, title, and interest in and to the Property
to New Borrower (“Transfer”).

 

G.                                     New Borrower has agreed to assume all of
Original Borrower’s rights, obligations, and liabilities created or arising
under the Assumed Loan Documents, with certain modifications, if any, as set
forth in Exhibit C to this Agreement (the “Assumption”).

 

H.                                    Subject to the full satisfaction of all
conditions set forth below, Freddie Mac has agreed to consent to the Transfer
and the Assumption.

 

I.                                         Capitalized terms not defined in this
Agreement will have the meanings given to them in the Security Instrument and
other Loan Documents.

 

J.                                        Original Borrower desires to be
released by Freddie Mac from any and all obligations and liabilities under the
terms and provisions of the Loan Documents, and Freddie Mac has agreed to
release Original Borrower from further liability (except as provided in
Section 10 of this Agreement).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge, the parties agree as
follows:

 

1.                                      Assumption of Obligations. New Borrower
covenants, promises, and agrees that New Borrower, jointly and severally if more
than one, will unconditionally assume and be bound by all terms, provisions, and
covenants of the Assumed Loan Documents as if New Borrower had been the original
maker of the Assumed Loan Documents. New Borrower will pay all sums to be paid
and perform each and every obligation to be performed by Original Borrower under
and in accordance with the terms and conditions of the Assumed Loan Documents.

 

2.                                      Affirmations by New Borrower.

 

(a)                                  New Borrower agrees that the Assumed Loan
Documents are and will be and remain in full force and effect, enforceable
against New Borrower in accordance with their terms, as modified by Exhibit C to
this Agreement.

 

(b)                                 The Property will remain subject to the
lien, charge and encumbrance of the Security Instrument. Nothing contained in
this Agreement or done pursuant to this Agreement will affect or be construed to
affect the lien, charge, and encumbrance of the Security Instrument or the
priority of the Security Instrument over other liens, charges, and encumbrances.

 

(c)                                  Nothing contained in this Agreement or done
pursuant to this Agreement will release or be construed to release or affect the
liability of any party or parties who

 

2

--------------------------------------------------------------------------------


 

may now or after the date of this Agreement be liable under or on account of the
Note and the Security Instrument, except as expressly provided in this
Agreement.

 

(d)                                 New Borrower will be liable for the payment
of all sums and the performance of every obligation required under the Assumed
Loan Documents to the extent set forth in the Assumed Loan Documents, as
modified by this Agreement.

 

3.                                      Subordination of Rights of Original
Borrower and New Borrower.

 

(a)                                  Any indebtedness of Original Borrower to
New Borrower, or of New Borrower to Original Borrower, now or existing after the
date of this Agreement, together with any interest on such debt, is subordinated
to any indebtedness of Original Borrower or New Borrower to Freddie Mac under
the Loan Documents or the Assumed Loan Documents, as applicable.

 

(b)                                 Any collection or receipts with respect to
any such indebtedness of Original Borrower to New Borrower, or of New Borrower
to Original Borrower, will be collected, enforced and received by New Borrower
or Original Borrower (as applicable) in trust for the benefit of Freddie Mac,
and will be paid over to Freddie Mac on account of the indebtedness of Original
Borrower and New Borrower to Freddie Mac, but without impairing or affecting in
any manner the liability of Original Borrower or New Borrower under the other
provisions of the Loan Documents or the Assumed Loan Documents, as applicable,
and this Agreement.

 

(c)                                  Notwithstanding the provisions of
Section 3(b), until the occurrence of an Event of Default under the Security
Instrument, Original Borrower or New Borrower (as applicable) will be entitled
to retain for its own account all payments made on account of the principal of
and interest on any such indebtedness; provided no such payment is made more
than 10 days in advance of the due date.

 

4.                                      Modification of Note and Security
Instrument. New Borrower and Freddie Mac agree that the provisions of the
Assumed Loan Documents are modified as set forth in Exhibit C to this Agreement.

 

5.                                      New Guaranty. On the date of execution
of this Agreement, New Borrower will cause New Guarantor to execute and deliver
to Freddie Mac the current Freddie Mac form of Guaranty — Multistate —
Assumptions and Transfers (CME and Portfolio) (“Guaranty”) under which New
Guarantor guarantees the full and punctual payment and performance, when due, of
certain obligations of Borrower in connection with the Loan, as more fully set
forth in the Guaranty.

 

6.                                      Representations and Warranties of
Original Borrower. Original Borrower makes each of the following representations
and warranties to Freddie Mac and to New Borrower:

 

(a)                                  As of the date of this Agreement, the
amount of the unpaid indebtedness under the Note is $2,981,204.97.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Interest at the rate set forth in the Note
has been paid to Freddie Mac in full through and including September 30, 2011.

 

(c)                                  All of the representations and warranties
made by Original Borrower in the Loan Documents are true as of the date on which
Original Borrower executes this Agreement.

 

(d)                                 No Event of Default (or event which, with
the giving of notice or the passage of time or both, would be an Event of
Default) has occurred or is continuing under the Loan Documents.

 

(e)                                  Original Borrower has no claims, offsets,
defenses, or counterclaims of any kind to its performance under, or Freddie
Mac’s enforcement of, the Note and the other Loan Documents; and to the extent
any such counterclaims, setoffs, defenses or other causes of action may exist,
whether known or unknown, Original Borrower waives all such items.

 

(f)                                    Original Borrower acknowledges that all
of Freddie Mac’s actions in connection with the Loan have been in compliance
with the terms of the applicable Loan Documents, and Original Borrower
acknowledges and agrees that Freddie Mac has not breached or failed to perform
any duty or obligation that Freddie Mac may owe Original Borrower.

 

(g)                                 There are no suits or actions threatened or
pending against Original Borrower which affect the enforcement or validity of
the Note, the Security Instrument, and/or the Loan Documents.

 

7.                                      Additional Transfers. Notwithstanding
Freddie Mac’s consent to the Transfer, New Borrower understands and agrees that
such consent will in no way limit or operate as a waiver of Freddie Mac’s
continuing rights with respect to future transfers under the provisions of the
Security Instrument.

 

8.                                      Continuing Obligations. New Borrower
will execute, acknowledge, and deliver such other documents as Freddie Mac or
Servicer may require to document the Assumption and to more fully implement the
provisions of this Agreement. The failure of New Borrower to comply with the
additional obligations contained in this Section will constitute an Event of
Default under the Security Instrument, and Freddie Mac will be entitled to
exercise all remedies available to it under the terms of the Assumed Loan
Documents.

 

9.                                      Additional Agreements.

 

(a)                                  To induce Freddie Mac to consent to the
Assumption, in addition to the covenants and agreements set forth in the Assumed
Loan Documents, New Borrower will enter into the additional agreements set forth
on Exhibit D to this Agreement

 

4

--------------------------------------------------------------------------------


 

(“Additional Agreements”), if applicable.

 

(b)                                 The failure of New Borrower to comply with
the provisions of the Additional Agreements, if applicable, will constitute an
Event of Default under the Security Instrument, and Freddie Mac will be entitled
to exercise all remedies available to it under the terms of the Additional
Agreements and the Assumed Loan Documents.

 

10.          Release of Original Borrower; Rights of Freddie Mac.

 

(a)                                  In reliance upon Original Borrower’s
representations and warranties, Freddie Mac releases Original Borrower from any
and all obligations under the terms and provisions of the Loan Documents;
provided, however, that Original Borrower is not released from any liability
pursuant to Section 18 [Environmental Hazards] of the Security Instrument
arising out of conditions existing on or before the date of this Agreement.

 

(b)                                 If any material element of Original
Borrower’s representations and warranties is materially false or misleading,
this release will be canceled and Original Borrower will remain obligated under
the Loan Documents as though there had been no release.

 

(c)                                  If at any time all or any part of any
payment by Original Borrower which has been applied by Freddie Mac to payment of
the Loan on or prior to the date of this Agreement is or must be rescinded,
repaid or returned by Freddie Mac for any reason whatsoever (including the
application of any bankruptcy, insolvency or other law), for purposes of this
Agreement, to the extent that such payment is or must be rescinded, repaid or
returned, such payment will be deemed to have continued to be due and payable,
notwithstanding such application by Freddie Mac and this Agreement will continue
to be effective as to such payment as though such application by Freddie Mac had
not been made. Original Borrower and New Borrower will each remain liable to
Freddie Mac for the amount so rescinded, repaid, or returned to the same extent
as if such amount had never originally been received by Freddie Mac,
notwithstanding any cancellation of the Note, release or satisfaction of the
Security Instrument, or the cancellation of any other Loan Document.

 

11.                               Ratification of Original Guaranty. By signing
the Acknowledgment and Consent to this Agreement where indicated below, Original
Guarantor takes each of the following actions:

 

(a)                                  Original Guarantor ratifies the Original
Guaranty under which it guaranteed payments of certain amounts and performance
of certain obligations under the Loan Documents only to the extent that it
guaranties payments of Borrower’s liability under Section 18 [Environmental
Hazards] of the Security Instrument arising out of conditions existing on or
before the date of this Agreement (“Preexisting Conditions”).

 

(b)                                 Original Guarantor agrees that Section 18
[Environmental Hazards] of the Security Instrument as assumed by New Borrower
and modified by this Agreement will continue to be guaranteed by Original
Guarantor as and to the full extent provided in the Original Guaranty for such
Preexisting Conditions.

 

Freddie Mac hereby releases Original Guarantor from any and all liability under
the Original Guaranty except to the extent that the Original Guaranty guarantees
payment of

 

5

--------------------------------------------------------------------------------


 

Original Borrower’s liability under Section 18 of the Security Instrument
arising out of Preexisting Conditions.

 

12.                               Expenses. New Borrower will pay all expenses
incurred by Freddie Mac in connection with the Assumption, including the payment
of any title endorsement costs, legal costs (including in-house legal costs),
attorneys’ fees, and assumption fees required by Freddie Mac and/or pursuant to
the Loan Documents.

 

13.                               Miscellaneous.

 

(a)                                  This Agreement will be binding upon and
will inure to the benefit of the parties to the Agreement and their respective
heirs, successors, and permitted assigns.

 

(b)                                 Except as expressly modified by this
Agreement, the Note, the Security Instrument, and all other Loan Documents will
be unchanged and remain in full force and effect, and are hereby expressly
approved, ratified, and confirmed. No provision of this Agreement that is held
to be inoperative, unenforceable or invalid will affect the remaining
provisions, and to this end all provisions of this Agreement are declared to be
severable.

 

(c)                                  Time is of the essence of this Agreement.

 

(d)                                 This Agreement may not be changed orally,
but only by an agreement in writing, signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

 

(e)                                  This Agreement will be construed in
accordance with the laws of the jurisdiction in which the Property is located.

 

(f)                                    This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same document.

 

(g)                                 All notices given pursuant to the Agreement
must be in writing and will be effectively given if personally delivered or, if
mailed, postage prepaid, certified or registered mail, return receipt requested,
to the addresses of the parties set forth below or to such other address as any
party subsequently may designate in writing.

 

(h)                                 The failure of New Borrower to comply with
the additional obligations contained in this Agreement will constitute an Event
of Default under the Security Instrument, and Freddie Mac will be entitled to
exercise all remedies available to it under the terms of the Assumed Loan
Documents.

 

14.                               Executed Originals. Executed originals of this
Agreement will be (a) attached permanently to the Note as an amendment to the
Note, and (b) recorded in the Land Records as a modification to the Security
Instrument.

 

15.                              State Specific Requirements. Not applicable.

 

6

--------------------------------------------------------------------------------


 

16.                               Attached Exhibits. The following Exhibits, if
marked with an “X”, are attached to this Agreement:

 

x  Exhibit A                                                                    
Legal Description of the Land (required)

 

x 
Exhibit B                                                                      
List of Assumed Loan Documents (required)

 

x 
Exhibit C                                                                      
Modifications to Assumed Loan Documents (required)

 

x 
Exhibit D                                                                     
Additional Agreements

 

o 
Exhibit E                                                                         
Modifications to Assumption Agreement (CME and Portfolio)

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 

7

--------------------------------------------------------------------------------


 

 

 

ORIGINAL BORROWER:

 

 

 

WITNESS:

 

ADVENIR@MARGATE, LLC, a Florida limited
liability company

 

 

 

/s/ Richard R. Tasca

 

By:

Advenir@Margate GP, LLC, a Florida

Print Name:

Richard R. Tasca

 

 

limited liability company, its Managing

 

 

 

Member

 

 

 

/s/ Todd P. Linden

 

 

Print Name:

Todd P. Linden

 

 

By:

/s/ Stephen L. Vecchitto

 

 

 

 

Stephen L. Vecchitto

 

 

 

 

President

 

 

 

 

 

 

 

 

Address for Notice to Original Borrower:

 

 

 

 

 

17501 Biscayne Boulevard, Suite 300

 

 

Aventura, Florida 33160

 

STATE OF Florida

 

CITY/COUNTY OF Miami-Dade, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Stephen L. Vecchitto, to me known to be the person described in and who
executed the foregoing instrument as the President of Advenir@Margate GP, LLC, a
Florida limited liability company, managing member of Advenir@Margate, LLC, a
Florida limited liability company, and acknowledged to me that he as such
officer of the managing member, being authorized to do so, executed the
foregoing instrument for the purposes therein contained in the name of such
limited liability company by himself as President of the managing member.

 

Witness my hand and official seal in the county and state aforesaid, this
13th day of October, 2011.

 

 

 

 

Ruth Carol London

 

 

Notary Public

 

 

 

My Commission Expires:

August 05, 2012

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

NEW BORROWER:

 

 

 

WITNESS:

 

 

 

 

BEHRINGER HARVARD MARGATE, LLC, a

/s/ Kathi A. Vigil

 

Delaware limited liability company

Print Name:

Kathi A. Vigil

 

 

 

 

 

By:

Margate Peak, LLC, a Colorado limited

 

 

 

 

liability company, its Managing Member

/s/ Nancy J. Kirkpatrick

 

 

Print Name:

Nancy J. Kirkpatrick

 

 

 

 

 

By:

/s/ Luke Simpson

 

 

 

 

Luke Simpson

 

 

 

 

Manager

 

 

 

 

 

Tax identification number for New Borrower

 

 

 

 

 

45-2571609

 

 

 

 

 

Address for Notice to New Borrower:

 

 

 

 

 

4582 S Ulster Street Parkway, Suite 1200

 

 

Denver, Colorado 80237

 

STATE OF Colorado

 

CITY/COUNTY OF Denver, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Luke Simpson, to me known to be the person described in and who
executed the foregoing instrument as the Manager of Margate Peak, LLC, a
Colorado limited liability company, managing member of Behringer Harvard
Margate, LLC, a Delaware limited liability company, and acknowledged to me that
he as such officer of the managing member, being authorized to do so, executed
the foregoing instrument for the purposes therein contained in the name of such
limited liability company by himself as Manager of the managing member.

 

Witness my hand and official seal in the county and state aforesaid, this
11th day of October, 2011.

 

 

 

 

 

/s/ Candis A. Birch

 

 

 

Notary Public

 

 

 

 

My Commission Expires:

November 26, 2013

 

 

 

9

--------------------------------------------------------------------------------


 

WITNESS:

 

CONSENTED TO BY FREDDIE MAC:

 

 

 

/s/ Garth Wells

 

FEDERAL HOME LOAN MORTGAGE

Print Name:

Garth Wells

 

CORPORATION

 

 

 

 

 

 

 

/s/ Patsy Johnson

 

 

Print Name:

Patsy Johnson

 

By:

/s/ Stephen Johnson

 

 

 

 

Name:

Stephen Johnson

 

 

 

Title:

Director-Asset Management

 

 

 

 

 

Date:

October 19, 2011

 

 

 

 

 

 

 

 

 

 

Address for Notice to Freddie Mac:

 

 

 

 

 

8200 Jones Branch Drive

 

 

McLean, Virginia 22102-3110

 

STATE OF Virginia

 

CITY/COUNTY OF Fairfax, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Stephen Johnson, to me known to be the person described in and who
executed the foregoing instrument as the Director-Asset Management of Federal
Home Loan Mortgage Corporation, and acknowledged to me that he as such officer
of the corporation, being authorized to do so, executed the foregoing instrument
for the purposes therein contained in the name of such corporation by
himself/herself as Director-Asset Management of the corporation.

 

Witness my hand and official seal in the county and state aforesaid, this
18th day of October, 2011.

 

 

 

 

/s/ Leslie R. Gallahan

 

 

Notary Public

 

 

 

My Commission Expires:

December 31, 2012

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

ACKNOWLEDGED AND CONSENTED TO:

WITNESS:

 

 

 

 

 

/s/ Richard R. Tasca

 

ORIGINAL GUARANTOR:

Print Name:

Richard R. Tasca

 

 

 

 

 

 

 

 

 

/s/ Stephen L. Vecchitto

/s/ Todd P. Linden

 

STEPHEN L. VECCHITTO

Print Name:

Todd P. Linden

 

 

 

 

 

Date: October 19, 2011

 

 

 

 

 

 

 

 

Address for Notice to Original Guarantor:

 

 

 

 

 

17501 Biscayne Boulevard, Suite 300

 

 

Aventura, Florida 33160

 

STATE OF Florida

 

CITY/COUNTY OF Miami-Dade, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Stephen L. Vecchitto, to me known to be the person described in and who
executed the foregoing instrument, and acknowledged to me that he executed the
foregoing instrument for the purposes therein contained.

 

Witness my hand and official seal in the county and state aforesaid, this
13th day of October, 2011.

 

 

 

 

/s/ Ruth Carol London

 

 

Notary Public

 

 

 

My Commission Expires:

August 05, 2012

 

 

 

11

--------------------------------------------------------------------------------


 

WITNESS:

 

NEW GUARANTOR:

 

 

 

/s/ Nancy J. Kirkpatrick

 

 

Print Name:

Nancy J. Kirkpatrick

 

 

 

 

 

/s/ Donald A. Simpson

 

 

 

DONALD A. SIMPSON

 

 

 

/s/ Kathi A. Vigil

 

Date: October 19, 2011

Print Name:

Kathi A. Vigil

 

 

 

 

 

 

 

 

 

 

 

Address for Notice to New Guarantor:

 

 

 

 

 

4582 S Ulster Street Parkway, Suite 1200

 

 

Denver, Colorado 80237

 

STATE OF Colorado

 

CITY/COUNTY OF Denver, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Donald A. Simpson, to me known to be the person described in and who
executed the foregoing instrument, and acknowledged to me that he executed the
foregoing instrument for the purposes therein contained.

 

Witness my hand and official seal in the county and state aforesaid, this
11th day of October, 2011.

 

 

 

 

/s/ Candis A. Birch

 

 

Notary Public

 

 

 

My Commission Expires:

November 26, 2013

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF LAND

 

A portion of Parcel A, Lemon Tree Lake, according to the Plat thereof, as
recorded in Plat Book 82, page 16, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

All that portion of Parcel A, lying North of the North line of that certain
easement for Drainage, Utilities and Ingress and Egress as recorded in Official
Records Book 4507, page 685, of the Public Records of Broward County, Florida,
and as shown on said Plat of Lemon Tree Lake.

 

Said lands situate, lying and being in the City of Margate, Broward County,
Florida.

 

LESS AND EXCEPT:

 

Beginning at the Northeast corner of said Parcel A; thence South 00 ° 10 minutes
40 seconds East along the East line of said parcel A; a distance of 465.24 feet;
thence North 80 ° 30 minutes 00 seconds West a distance of 301.06 feet; thence
South 66 ° 00 minutes 00 seconds West, a distance of 119.97 feet; thence North
02 ° 12 minutes 41 seconds West, a distance of 388.38 feet; thence North 41 ° 45
minutes 33 seconds East, a distance of 100.76 feet; thence North 89 ° 49 minutes
20 seconds East along the North line of said Parcel A, a distance of 352.97 feet
to the Point of Beginning.

 

ALSO LESS AND EXCEPT:

 

Beginning at the intersection of the westerly line of said Parcel “A” and the
northerly line of said certain easement as recorded in Official Records Book
4507, page 685, of the Public Records of Broward County, Florida; thence N 88 °
44’ 58” E, along said northerly line a distance of 438.84 feet; thence N 00 °
18’ 38” W, a distance of 504.71 feet; thence N 27 ° 28’ 37” W, a distance of
121.37 feet; thence N 21 ° 00’ 00” E, a distance of 133.91 feet; thence N 90 °
00’ 00” W, a distance of 427.99 feet to a point lying on the westerly line of
said Parcel “A”; thence S 00 ° 00’ 00” W, along the westerly line a distance of
746.97 feet to the Point of Beginning.

 

FURTHER LESS AND EXCEPT:

 

A portion of Parcel A, Lemon Tree Lake, according to the Plat thereof, as
recorded in Plat Book 82, page 16, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

Beginning at the Northeast corner of said Parcel A, thence South 00 ° 10 minutes
40 seconds East, along the East line of said Parcel A, a distance of 469 feet
more or less; thence Westerly the following distances along the waters edge (as
of 3/19/86 10:00 a.m. elevation = 7.00) 97 feet more or less, 60 feet more or
less, 56 feet more or less, 91 feet more or less, 110 feet more or less; thence
North 02 ° 12 minutes 41 seconds West along a line of 80.05 feet East of and
parallel with as measured at right angles to the West line of said Parcel A, a
distance of 397 feet more or less; thence North 41 ° 45 minutes 33 seconds East
a distance of 100.76 feet; thence North 89 ° 49 minutes 20 seconds East, a
distance of 352.97 feet to the Point of Beginning.

 

1

--------------------------------------------------------------------------------


 

The above referenced property is also described as follows:

 

A portion of Parcel A, Lemon Tree Lake, according to the Plat thereof, as
recorded in Plat Book 82, page 16, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

All that portion of Parcel A, lying North of the North line of that certain
easement for Drainage, Utilities and Ingress and Egress as recorded in Official
Records Book 4507, page 685, of the Public Records of Broward County, Florida,
and as shown on said Plat of Lemon Tree Lake.

 

Said lands situate, lying and being in the City of Margate, Broward County,
Florida.

 

LESS AND EXCEPT:

 

Beginning at the intersection of the westerly line of said Parcel “A” and the
northerly line of said certain easement as recorded in Official Records Book
4507, page 685, of the Public Records of Broward County, Florida; thence N 88 °
44’ 58” E, along said northerly line a distance of 438.84 feet; thence N 00 °
18’ 38” W, a distance of 504.71 feet; thence N 27 ° 28’ 37” W, a distance of
121.37 feet; thence N 21 ° 00’ 00” E, a distance of 133.91 feet; thence N 90 °
00’ 00” W, a distance of 427.99 feet to a point lying on the westerly line of
said Parcel “A”; thence S 00 ° 00’ 00” W, along the westerly line a distance of
746.97 feet to the Point of Beginning.

 

ALSO LESS AND EXCEPT:

 

Beginning at the Northeast corner of said Parcel A, thence South 00 degrees 10
minutes 40 seconds East, along the East line of said Parcel A, a distance of 469
feet more or less; thence Westerly the following distances along the waters edge
(as of 3/19/86 10:00 A.M. elevation =7.00) 97 feet more or less, 60 feet more or
less, 56 feet more or less, 91 feet more or less, 110 feet more or less; thence
North 02 degrees 12 minutes 41 seconds West along a line 80.05 feet East of and
parallel with as measured at right angles to the West line of said Parcel A, a
distance of 397 feet more or less; thence North 41 degrees 45 minutes 33 seconds
East a distance of 100.76 feet; thence North 89 degrees 49 minutes 20 seconds
East, a distance of 352.97 feet to the Point of Beginning.

 

Together with a non-exclusive easement for recreational uses as granted by that
certain Easement recorded in Official Records Book 5827, Page 916.

 

Together with a non-exclusive easement for ingress and egress for purpose of
installation and maintenance of drainage facilities recorded in Official Records
Book 5668, page 968.

 

Said lands situate in the City of Margate, Broward County, Florida.

 

2

--------------------------------------------------------------------------------